                 Case 3:20-cv-05271-RBL Document 4 Filed 05/15/20 Page 1 of 1



 1                                                      HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7
                                          AT TACOMA
 8
        JOHN ROBERT DEMOS JR,                            CASE NO. C20-5271RBL
 9
                                Plaintiff,               ORDER
10               v.

11      JAY R INSLEE, et al.,

12                              Defendants.

13

14
            THIS MATTER is before the Court on Magistrate Judge Christel’s Report and
15   Recommendation [Dkt. # 2], recommending dismissal of Plaintiff Demos’s proposed complaint

16   without prejudice. Plaintiff has objected.
            (1) The Report and Recommendation is ADOPTED;
17
            (2) Demos’s proposed complaint is DISMISSED without prejudice;
18          The Clerk is directed to send copies of this Order to Plaintiff and to the Hon. David W.

19   Christel.
            IT IS SO ORDERED.
20
            Dated this 15th day of May, 2020.
21

22                                                       A
                                                         Ronald B. Leighton
23
                                                         United States District Judge
24


     ORDER - 1
